Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is being considered by the examiner.
Allowable Subject Matter
             Claims1-27 are allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Schulze (US 2008/0001257 A1)  teaches the limitation of “ A power semiconductor transistor, comprising: a semiconductor body having a front side and a backside with a backside surface, wherein the semiconductor body includes a drift region[24] of a first conductivity type and a field stop region [26] of the first conductivity type, wherein the field stop region[26] is arranged between the drift region and the backside, wherein the field stop region comprises, in a cross-section along a vertical 
but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including “wherein the front width at half maximum is smaller than the back width at half maximum and amounts to at least 8% of the first distance.”
Further, The  closest prior art of record of Schulze (US 2008/0124902 A1)  teaches the limitation of “A method of processing a power semiconductor transistor, the method comprising: providing a semiconductor body having a front side and a backside with a backside surface; and forming a field stop region inside the semiconductor body by at least one proton implantation step, wherein the at least one proton implantation step is carried out through the backside surface: at an implantation angle with respect to a backside surface normal, the implantation angle being in the range from 20° to 60°; at an implantation energy in a range from 100 keV to 800 keV,
but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 21 including “with an implantation dose yielding an integral of a resulting donor concentration profile in the field stop region of at least 20% of a break-through charge that is specific for a material of the semiconductor body.”
claim 27 including “structuring the backside such that a plurality of surface portions are formed, which differ from one another in that the surface portions have different orientations with respect to the backside surface normal; and forming a field stop region inside the semiconductor body by at least one proton implantation step carried out through the backside surface, wherein a proton beam is deflected by the plurality of surface portions during the at least one proton implantation step”.
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2-20, 22-26 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.